IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROGER N. COBB,                        §
                                      §     No. 417, 2016
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID No. 89K02081DI
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: September 29, 2016
                            Decided: January 4, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 4th day of January 2017, after consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record on appeal, the Court concludes

that the judgment below should be affirmed. The Superior Court did not err in

summarily dismissing the appellant’s fourth motion for postconviction relief. As

the Superior Court concluded, the motion was procedurally barred and failed to

satisfy the pleading requirements of Superior Court Criminal Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                             Justice